 

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DISTRICT COURT Purchased/Filed: September 17, 2020
FOR THE EASTERN DISTRICT OF NEW YORK Index # 1:20-cv-04342-RPK-
SJB
Villatan., et al Plaintiff
against

VA&VK, LLC., et al Defendant
STATE OF NEW YORK Ss.
COUNTY OF ALBANY ”

James Perone , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on October 5, 2020 ,at 11:00AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint Collective Action Under 29 U.S.C §216(b)
on

VA&VK LLC , the

 

Defendant in this action, by delivering to and leaving with Nancy Dougherty ,

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 303 Limited Liability Company Law. Deponent further says that deponent knew the

person so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

     
 
 
     
      
 
  
  

authorized to accept such service all of said defendant

 

Description ef the person served: Approx.Age: 55-60

  

   

   

   

Approx. Wt 130|bs~~ Approx, Ht 5'3"

Color of gkin: White Hair color: Black éx: Female ther:

 

 

Sworn to\before me on this

yay VA

o James Perone
Attny’'s File No.

invoicesWork Order # $1846844
Servico. Inc.. P.O. Box 871. ALBANY. NY 12201

 

COMMISSION EXPIRES JULY 28, 2022
